Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Objection to drawings have been withdrawn because claim 10 has been canceled.
Specification
Following objections withdrawn following remarks and amendments 
tubular collar 4.6 in Fig. 7
“in the position of use” in the specification
“positioner” from claim 10
Claim Interpretation
For prosecution:
“and/or” statements are given the broadest reasonable interpretations to mean “or”
“clamping connection” is given the broadest reasonable interpretations to mean at least 2 components are in compression
“tubular collar” will be interpreted to mean any tubular structure around the bottom opening of each cultivation container.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection of claim 5 withdrawn following amendments.
Improper Markush group rejection for claim 7 withdrawn following amendments.
Rejection for claim 8 and 9 for use of indefinite term “in the position of use” is withdrawn following amendments. 
Rejection for claim 9 for use of a relative term “substantially extends to” is withdrawn following amendments.
Rejections directed to claim 10 are withdrawn because the claim is canceled.
Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 9, dependent on claim 8, recites the limitation “the bottom opening”; however, there is insufficient antecedent basis for this limitation. Claim 15, dependent on claim 9, is also rejected for said dependency.
Claim Rejections - 35 USC § 101
Rejection of claim 10 is withdrawn because the claim is canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-5, 8-9, 11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oldenburg et al (US20130180171A1 published 07/18/2013; hereinafter Oldenburg). 
Regarding claim 1, Oldenburg teaches a sampling device (system 10 - Fig. 1) for plants comprising: 
a lower section (a second plate 14 – Fig. 1) with a plurality of sample containers (wells 22 – Fig. 1); 
an upper section (a multi-well plate 12 – Fig. 1) with a plurality of cultivation containers (wells 16 – Fig. 1); 
a cutter (member 45 such as a bevel/blade – paragraph 35 and Fig. 6A); 
and a cutting plate (compliment plate 26 – paragraph 33 and Fig. 3), 
wherein, in each of the plurality of cultivation containers (wells 16 – Figs. 1, 2, and 3), a bottom opening is formed (conduit 44 – Fig. 3), which corresponds to a respective sample container opening of each of the plurality of sample containers (wells 22 – Figs. 1, 2, and 3), and 
wherein, the cutter (member 45 such as a bevel/blade – paragraph 35 and Fig. 6A) and the cutting plate (compliment plate 26 – paragraph 33 and Fig. 3) are arranged between the upper section and the lower section, such that a plant part protruding out through the bottom opening of each of the plurality of cultivation containers (root material 34 - Figs. 2 and 3) and protruding through the sample container opening of each of the plurality of sample containers (root material 34 - Figs. 2 and 3) is severed via the cutter and the cutting plate (see arrow in Fig. 3).
Regarding claim 2, Oldenburg teaches a sampling device, wherein the cutter or the cutting plate (Fig. 3 compliment plate 26) is formed as a perforated plate (Fig. 3 shows holes in compliment plate 26).
Regarding claim 4, Oldenburg (Fig. 3) teaches a surface of the lower section (compliment plate 26) facing the cutter or a surface of the upper section facing the cutter is formed as a cutter guide (arrow in Fig. 3 shows the compliment plate 26 is capable of guiding a member 45 to cut the root 
Regarding claim 5, Oldenburg teaches the sampling device according to claim 1, wherein at least two components from the group consisting of the upper section (a multi-well plate 12 – Fig. 1), the cutter, the cutting plate, and the lower section (a second plate 14 – Fig. 1) are fastened to each other by means of a clamping connection (skirt 19 of the multi-well plate 12 is capable of exerting a clamping force on the second plate 14 – Figs. 1, 2, and 3).
Regarding claim 8, Oldenburg teaches the sampling device according to claim 1, wherein the upper section (a multi-well plate 12 – Fig. 1) has a base plate (compliment plate 26 – Fig. 3) and an attachment (upper plate 20 – Fig. 3) carrying the plurality of cultivation containers (wells 16 – Fig. 3), wherein the attachment and the base plate are releasably connected with one another (Fig. 3 shows that the upper plate 20 on multi-well plate 12 and second plate 14 can be separated).
Regarding claim 9, Oldenburg teaches the sampling device according to claim 8, wherein the bottom opening (conduit 44 – Fig. 3) of each of the plurality of cultivation containers (wells 16 – Figs. 1, 2, and 3) of the attachment (upper plate 20 – Fig. 3) is surrounded on the outside by a tubular collar (walls of the conduit 44 forms a tube like structure around the opening of the wells 16 – Fig. 3), the collar extending toward the base plate (walls of the conduit 44 extends towards compliment plate 26 – Fig. 3).
Regarding claim 11
Regarding claim 12, Oldenburg teaches the sampling device according to claim 1, wherein the cutter (member 45 such as a bevel/blade – paragraph 35 and Fig. 6A) and the cutting plate (compliment plate 26 – paragraph 33 and Fig. 3), which are arranged between the upper section and the lower section (member 45 and compliment plate 26 are between multi-well plate 12 and second plate 14; see Fig. 3), each contain cutting holes that respectively correspond to the sample container opening of each of the plurality of sample containers (openings to the wells 22 – Fig. 3) and the bottom opening of each of the plurality of cultivation containers (bottom opening of conduit 44 – Fig. 3), such that prior to severing the plant part via the cutter and the cutting plate, the plant part (root material 34 - Figs. 2) protrudes through the cutting holes of the cutter and the cutting plate (root material 34 protrudes from the bottom opening of conduit 44 through the openings to the wells 22 - Figs. 2; see root material 34  after cutting in Fig. 3).
Regarding claim 15, Oldenburg teaches the sampling device according to claim 9, wherein the base plate (compliment plate 26 – Fig. 3) is provided with a plurality of passage holes (openings to the wells 22 – Fig. 3) that correspond to the tubular collar (walls of the conduit 44 – Fig. 3) of each of the plurality of cultivation containers (openings to the wells 22 are directed towards the walls of the conduit 44 – Fig. 2), such that the tubular collar of each of the plurality of cultivation containers is inserted into a respective one of the passage holes (walls of the conduit 44 are inside wells 22; see configuration in Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg as applied to claim 1 above, in view of Stuurman et al (WO2012096568A1 published 07/19/2012; hereinafter Stuurman).
Regarding claim 3, Oldenburg teaches the sampling device according to claim 1 and a cutting plate (compliment plate 26 – Fig. 3) on the lower section (a second plate 14 – Fig. 1). 
However, Oldenburg does not teach a cutting plate that is formed as a cover for the lower section. 
Stuurman teaches that a cutting plate (cutting plate 17 - Fig. 3) is formed as a cover for the lower section (container 2 - Fig. 3) (cutting plate 17 covers a container 2 - Fig. 3). It would be 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the compliment plate, as taught by Oldenburg, with the cutting plate formed as a cover, taught by Stuurman, to gain the above advantage. One of ordinary skill would have expected that this modification would have been performed with a reasonable expectation of success because Oldenburg and Stuurman both teach plant sampling devices with cutting plates.
Claims 6-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg as applied to claim 1 above, in view of Stuurman and Stanchfield et al (US6054100A published 04/25/2000; hereinafter Stanchfield).
Regarding claim 6, Oldenburg teaches the sampling device according to claim 1, and an upper plate clamped to a lower plate.
However, Oldenburg does not teach that wherein the lower section and the cutting plate are capable of being interconnected by at least one first clamp or wherein the upper section, the cutter and the lower section, with the cutting plate already interconnected thereto, are capable of being interconnected by of at least one second clamp.
Stuurman teaches a plant sampling device with removable (multiple compartment trays 6A, B, C and cutting plate 17 are removable - Fig. 3) cutting plates (multiple compartment trays 6B and 6C – Fig. 6) and cutters (compartment tray 6A and cutting plate 17 – Fig. 6) acting as a cover for the lower section and a capable of being clamped together (see configuration of Fig. 4). It would be advantageous to use a cutting plate and cutters that is formed as a cover for the lower section to prevent spillage or contamination of the samples. This multiple cutter and cutting plate configuration also has the additional ability to collect multiple plant samples of varying sizes.

Oldenburg, modified by Stuurman, teaches a system with upper and lower sections holding cutters and cutting plates that are capable of being clamped between the upper and lower sections.
However, Oldenburg, modified by Stuurman, does no teach that the lower section and the cutting plate are interconnected by at least one first clamp and wherein the upper section, the cutter and the lower section, with the cutting plate already interconnected thereto, are interconnected by of at least one second clamp.
Stanchfield teaches an apparatus with an upper section (an upper cover 14 – Fig. 2) and lower section (lower cover 16 – Fig. 2) connected to a middle section (block 12 – Fig. 2) with two first clamps (lockable latches 68 – Fig. 1) and two second clamps (lockable latches 66 – Fig. 1), in which the first clamps (lockable latches 68 – Fig. 1) are on the lower cover and the second clamps (lockable latches 66 – Fig. 1) are on the top cover. The clamps holds the sections together via locking in to cutouts 37 on the middle section (Fig. 2). It would be advantageous to clamp the sections together to prevent losses of samples.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system, as taught by Oldenburg as modified by Stuurman, with the lockable latches and cutouts, taught by Stanchfield, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Oldenburg, Stuurman, and Stanchfield all teach multilayer sampling devices.

Regarding claim 7, Oldenburg, as modified by Stuurman and modified by Stanchfield, teaches the sampling device according to claim 6, wherein at least one component from the group consisting of the upper section, the lower section and the cutting plate (multiple compartment trays 6B and 6C – Stuurman Fig. 6) has a locking element (cutouts 37 – Stanchfield Fig. 2 ) associated with the at least one first clamp (lockable latches 68 – Stanchfield Fig. 1) and / or the at least one second clamp (lockable latches 66), wherein the locking element is a locking receptacle (cutouts 37 – Stanchfield Fig. 2 ) or a locking collar.
Regarding claim 13, Oldenburg, as modified by Stuurman and modified by Stanchfield, teaches the sampling device according to claim 6, wherein a first end of the at least one first clamp (lockable latches 68 – Stanchfield Fig. 1) is attached to a locking collar (the bodies of the lockable latches 68 – Fig. 1)  (“locking collar” is interpreted as a structure that fixes a clamp to a structure) of the lower section and a second end of the at least one first clamp is attached to a locking receptacle (cutouts 37 – Stanchfield Fig. 2) of the cutting plate (Stuurman Fig. 6 teaches multiple compartment trays 6B and 6C capable of containing a cutout), and wherein a first end of the at least one second clamp is attached to a locking receptacle (cutouts 37 – Stanchfield Fig. 2)  of the lower section (Oldenburg teaches a second plate 14 capable of containing a cutout) and a second end of the at least one second clamp is attached 
Regarding claim 14, Oldenburg, as modified by Stuurman and modified by Stanchfield, teaches the sampling device according to claim 13, wherein the cutter is plate-shaped (compartment tray 6A and cutting plate 17 – Stuurman Fig. 6) and has recesses (compartment 5a – Stuurman Fig. 6) on side surfaces thereof, the recesses being provided at positions that correspond to the locking receptacle (cutouts 37 – Stanchfield Fig. 2) of the lower section and the locking receptacle of the upper section (compartment tray 6A and cutting plate 17 are capable of containing cutouts for clamps and compartments for cutting samples – Stuurman Fig. 6), such that the at least one second clamp does not hinder a cutting stroke (“a cutting stroke” is interpreted as movement) of the cutter when the cutter slides to sever the plant part (multiple compartment trays 6A, B, C and cutting plate 17 are capable of moving independently, see Stuurman Figs. 3, 5, and 6; therefore, the multiple compartment trays 6A, B, C and cutting plate 17 are capable of cutting plants while they are clamped between two plates; see configuration in Stuurman Figs. 5 and 6), and wherein a length of the recesses (length of compartment 5a - Stuurman Figs. 5 and 6) defines a length of the cutting stroke (length of compartment 5a is the length of a cutting stroke - Stuurman Figs. 5 and 6).
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. 
With regards to the applicant’s argument directed towards the 102 rejection of claim 1 in which “surface 20 (alleged cutting plate) is not arranged between the plate 12”. The Examiner agrees with Applicant(s); however, Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language (see above rejections for claim 1, 2, 4, and 11).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

/T.C.S./Examiner, Art Unit 1798          

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798